DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 01/25/2022.  Claims 1-7, 11-17, 20, 22, 24, 26 and 28-29 are pending.  Claims 8-10, 18-19, 21, 23, 25, and 27 have been canceled.  Claims 1, 24, and 26 have been written in independent form.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites “The aerial vehicle as claimed in any one of claims 1” in line 1.  It appears that the phrase “any one of claims” was inadvertently kept in the claim from the previously amended claim filed on 01/17/2020, and the claim should read “The aerial vehicle as claimed in claim 1” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-16, 20, 24, 26, and 28-29 is/are rejected under 35 USC § 103 as being unpatentable over Chan, U.S. Patent Application Publication 2016/0272313 Al (hereinafter called Chan and it is noted that this reference is cited on the IDS filed 02/28/2020), and further in view of Senkel et al., U.S. Patent Application Publication 2015/0012154 A1 (hereinafter called Senkel).
Regarding claims 1, 24, and 26, Chan teaches an aerial vehicle, a method of assembling an aerial vehicle, and a kit for assembling an aerial vehicle, comprising:
a first wing structure (See e.g., FIG. 1 element 110);
a second wing structure (See e.g., FIG. 1 element 108) which intersects the first wing structure perpendicularly at a position offset from a midpoint (See e.g., FIG. 1 element 114) of a transverse axis (See e.g., FIG. 1 element 112) of the first wing structure in a direction towards a first wingtip (See e.g., FIG. 1 unlabeled wingtip of 110 in the forefront of FIG. 1 located closest to the end where element 108 is located) of the first wing structure;
a first set of at least two propellers (See e.g., FIG. 1 element 142 & 144) with respective propeller rotational axes … along a portion of the first wing structure extending between the midpoint of the transverse axis of the first wing structure and a second wingtip (See e.g., FIG. 1 unlabeled wingtip of 110 located closest to the end where element 110 is located) of the first wing structure;
(See e.g., FIG. 1 element 122 & 124) with respective propeller rotational axes … along a first portion (See e.g., FIG. 1 element 120) of the second wing structure extending from a first surface (See e.g., FIG. 1 unlabeled surface where 120 is shown attached/connected to element 110) of the first wing structure; and
a third set of at least two propellers (See e.g., FIG. 1 element 132 & 134) with respective propeller rotational axes … along a second portion (See e.g., FIG. 1 element 130) of the second wing structure extending from a second surface (See e.g., FIG. 1 unlabeled surface where 130 is shown attached/connected to element 110) of the first wing structure.
But Chan does not teach a first, second, and third set with respective propeller rotational axes of at least two propellers disposed side-by-side, nor respective motors of respective propellers are fixedly installed at differential tilt such that the respective rotational axes are tilted for creating yaw.
However, Senkel teaches a first set, a second set, and a third set of at least two propellers with respective propeller rotational axes disposed side-by-side (See e.g., ANNOTATED FIG. 1 herein below), and respective motors of respective propellers are fixedly installed at differential tilt such that the respective rotational axes are tilted for creating yaw (See e.g., FIG. 10; ¶ [0091]).
Because both Chan and Senkel teach using multiple propulsion units to operate a VTOL aircraft in various modes, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to substitute one known element for another, i.e., a first, second, and third set of at least two propellers with respective propeller rotational axes disposed side-by-side, as taught by Senkel, for the first, second, and third sets of respective two co-axial and counter-rotating propulsion units of Chan, in the combined invention of Chan and (See e.g., ¶ [0022]) (see MPEP § 2143; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to include respective motors of respective propellers are fixedly installed at differential tilt such that the respective rotational axes are tilted for creating yaw to achieve the predictable result of selecting an inclination direction so that the yaw movement of the aircraft is supported in the same sense relative to the running direction of the propeller, as suggested by Senkel (See e.g., ¶ [0091]).


    PNG
    media_image1.png
    820
    610
    media_image1.png
    Greyscale


Regarding claim 2, Chan, as modified by Senkel in the rejection of claim 1 hereinabove, further teaches wherein, in a hovering orientation of the aerial vehicle (Chan See e.g., FIG. 6 element 604), the aerial vehicle is configured to generate a control moment about a yaw axis of the aerial vehicle such that the control moment is free of either one or both of roll and pitch residual components.
Regarding claim 3, the combination of Chan in view of Senkel, in the rejection of claim 1 hereinabove, teaches the claimed invention except for a mean distance of the propellers of the first set of at least two propellers from a lateral center of gravity of the first wing structure is twice an offset distance of the second wing structure from the lateral center of gravity of the first wing structure. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined invention of Chan and Senkel to include a mean distance of the propellers of the first set of at least two propellers from a lateral center of gravity of the first wing structure is twice an offset distance of the second wing structure from the lateral center of gravity of the first wing structure, to maintain proper and safe operation of the aircraft, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Chan, as modified by Senkel in the rejection of claim 1 hereinabove, further teaches wherein a propeller (Chan See e.g., FIG. 1 element 122) of the second set of at least two propellers nearest (Senkel See e.g., ANNOTATED FIG. 1 element D, hereinabove) to the first surface (Chan See e.g., FIG. 1 unlabeled surface where 120 is shown attached/connected to element 110) of the first wing structure (Chan See e.g., FIG. 1 element 110) and a propeller (Chan See e.g., FIG. 1 element 132) of the third set of at least two (Senkel See e.g., ANNOTATED FIG. 1 element E, hereinabove) nearest to the second surface (Chan See e.g., FIG. 1 unlabeled surface where 130 is shown attached/connected to element 110) of the first wing structure (Chan See e.g., FIG. 1 element 110) are equidistant from the respective surfaces of the first wing structure (Chan See e.g., ¶ [0040]).
Regarding claim 5, Chan, as modified by Senkel in the rejection of claim 1 hereinabove, further teaches wherein a propeller (Chan See e.g., FIG. 1 element 124) of the second set of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 element C, hereinabove) farthest away from the first surface (Chan See e.g., FIG. 1 unlabeled surface where 120 is shown attached/connected to element 110) of the first wing structure (Chan See e.g., FIG. 1 element 110) and a propeller (Chan See e.g., FIG. 1 element 134) of the third set of at least two propellers farthest (Senkel See e.g., ANNOTATED FIG. 1 element F, hereinabove) away from the second surface (Chan See e.g., FIG. 1 unlabeled surface where 130 is shown attached/connected to element 110) of the first wing structure (Chan See e.g., FIG. 1 element 110) are equidistant from the respective surfaces of the first wing structure (Chan See e.g., ¶ [0040]).
Regarding claim 6, Chan, as modified by Senkel in the rejection of claim 1 hereinabove, further teaches wherein an inner propeller of each of the first, second and third sets of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements B, D, E, respectively, hereinabove) is rotating in a first direction (Chan See e.g., ¶ [0039]), and an outer propeller of each of the first, second and third sets of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements A, C, F, respectively, hereinabove) is rotating in a second direction, the second direction being opposite of the first direction (Chan See e.g., ¶ [0039])
Regarding claim 7, Chan, as modified by Senkel in the rejection of claim 1 hereinabove, further teaches wherein, in an airplane orientation of the aerial vehicle when the aerial vehicle is operated to generate a roll moment via generating differential thrust (Chan See e.g., ¶s [0047]-[0048]) between the inner propeller and the outer propeller of each of the first, second, and third sets of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements A, C, F respectively, hereinabove), the aerial vehicle is configured to compensate a residual yaw moment produced.
Regarding claim 11, Chan, as modified by Senkel in the rejection of claim 6 hereinabove, further teaches wherein, in an airplane orientation of the aerial vehicle, the aerial vehicle is configured to generate a roll moment via generating a differential thrust between (Chan See e.g., ¶ [0048]) the inner propeller (Senkel See e.g., ANNOTATED FIG. 1 elements D, E, hereinabove) and the outer propeller (Senkel See e.g., ANNOTATED FIG. 1 elements E, F, hereinabove) of each of the second and third sets of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements CD & EF, respectively, hereinabove), and ceasing the use of the first set (Senkel See e.g., ANNOTATED FIG. 1 elements AB, hereinabove) of at least two propellers (Chan See e.g., ¶ [0048]).
Regarding claim 12, Chan, as modified by Senkel in the rejection of claim 6 hereinabove, discloses in the hovering orientation of the aerial vehicle (Chan See e.g., FIG. 1; ¶ [0039]), the respective propeller rotational axes of the propellers of the first set of at least two propellers are angled off-vertical in respective planes (Senkel See e.g., ANNOTATED FIG. 1 elements AB, hereinabove; ¶ [0091]) which are perpendicular to the transverse axis of the first wing structure (Chan See e.g., FIG. 1 elements 110 & 112), and wherein the respective propeller rotational axes of the propellers of the second and third sets of at least two propellers are angled off-(Senkel See e.g., ANNOTATED FIG. 1 elements CD & EF, respectively, hereinabove; ¶ [0091]) which are perpendicular to a transverse axis of the second wing structure (Chan See e.g., FIG. 1 elements 108, and the transverse axis of 108 is an imaginary line going through 108 that is parallel to the top and bottom and of 108, which is likened unto the transverse line 112 of element 110).
Regarding claim 13, Chan, as modified by Senkel in the rejection of claim 6 hereinabove, further teaches wherein the respective propeller rotational axes of the inner propellers of the each of the first, second and third set of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements B, D, E, respectively, hereinabove) are angled off-vertical in respective directions such that the respective inner propellers are orientated to cause a moment about the yaw axis in a same first moment direction (Senkel See e.g., ¶s [0019] & [0041]).
Regarding claim 14, Chan, as modified by Senkel in the rejection of claim 13 hereinabove, further teaches wherein the respective propeller rotational axes of the outer propellers of each of the first, second and third set of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements A, C, F, respectively, hereinabove) are angled off-vertical in respective directions such that the respective outer propellers are orientated to cause a moment about the yaw axis in a same second moment direction, and wherein the second moment direction is opposite the first moment direction (Senkel See e.g., ¶s [0019] & [0041]).
Regarding claim 15, Chan, as modified by Senkel in the rejection of claim 13 hereinabove, further teaches wherein the propeller rotational axis of the inner propeller of the first set of at least two propellers is angled off-vertical with a first angular magnitude, the propeller rotational axis of the outer propeller of the first set of at least two propellers is angled off-vertical with a second angular magnitude, and wherein the respective propeller rotational (Senkel See e.g., FIG. 10; ¶ [0091]).
Regarding claim 16, Chan, as modified by Senkel in the rejection of claim 15 hereinabove, further teaches wherein the first angular magnitude is more than the third angular magnitude and the second angular magnitude is less than the third angular magnitude, or the first angular magnitude is less than the third angular magnitude and the second angular magnitude is more than the third angular magnitude (Senkel See e.g., FIG. 10; ¶s [0091]).
Regarding claim 20, Chan, as modified by Senkel in the rejection of claim 1 hereinabove, further teaches a flight control surface (Chan See e.g., FIG. 1 element 100).
Regarding claim 28, Chan, as modified by Senkel in the rejection of claim 7 hereinabove, further teaches wherein the aerial vehicle (Chan See e.g., FIG. 1 element 110) is configured to apply a corrective thrust adjustment (Senkel See e.g., ¶s [0036]-[0040] and the thrust listed in the table of ¶ [0046]) to the propellers of each of the second and the third sets of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements CD & EF, respectively, hereinabove), and to inversely apply the corrective thrust adjustment (Senkel See e.g., ¶s [0036]-[0040] and the thrust listed in the table of ¶ [0046]) to the propellers of the first set of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 element AB, hereinabove).
Regarding claim 29, Chan, as modified by Senkel in the rejection of claim 7 hereinabove, further teaches wherein the aerial vehicle (Chan See e.g., FIG. 1 element 110) is configured to apply a corrective thrust adjustment (Senkel See e.g., ¶s [0036]-[0040] and the thrust listed in the table of ¶ [0046]) to the inner propeller and the outer propeller of the first set of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements A & B, hereinabove), wherein the (Senkel See e.g., ¶s [0036]-[0040] and the thrust listed in the table of ¶ [0046]) to the inner propeller and the outer propeller of the first set of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements A & B, hereinabove).


Claims 17 and 22 is/are rejected under 35 USC § 103 as being unpatentable over Chan, and further in view of Senkel, and further in view of Fenny et al., U.S. Patent Application Publication 2018/0215462 A1 (hereinafter called Fenny).
Regarding claim 17, Chan, as modified by Senkel in the rejection of claim 1 hereinabove, further teaches each propeller of each of the first, second and third sets of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements AB, CD, & EF, respectively, hereinabove).
But, neither Chan nor Senkel teaches a variable pitch propeller.
However, Fenny teaches a variable pitch propeller (See e.g., ¶ [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Chan, Senkel, and Fenny before him, before the effective filing date of the claimed invention, to include in the combined invention of Chan and Senkel, a variable pitch propeller, as taught in the analogous art of Fenny, to achieve the predictable result of providing adaptable propellers so that the blades do not stall with the varying thrust and airspeed of the aircraft so it improves the performance of the aircraft across varying speeds.
Regarding claim 22, Chan, as modified by Senkel in the rejection of claim 1 hereinabove, each propeller of each of the first, second and third set of at least two propellers (Senkel See e.g., ANNOTATED FIG. 1 elements AB, CD, & EF, respectively, hereinabove).

However, Fenny teaches propellers are foldable (See e.g., FIGS. 6C, 7A-7F, & 8; ¶s [0063]-[0064]).
Therefore, it would have been obvious to a person of ordinary skill in the art, having the art of Chan, Senkel, and Fenny before him, before the effective filing date of the claimed invention, to include in the combined invention of Chan and Senkel propellers are foldable, to achieve the predictable result to reduce the footprint of the aircraft in its resting mode, and reduce air resistance and improve the endurance of the aircraft.

Response to Arguments
Applicant’s arguments filed 01/25/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/TERRI L FILOSI/
Examiner
Art Unit 3644
04 February 2022





/Nicholas McFall/Primary Examiner, Art Unit 3644